internal_revenue_service number release date index number --------------------- ---------------------------------- ---------------------------------------------------------- --------------------------- --------------------------- in re request for extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election pursuant to sec_59 of the internal_revenue_code department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number ---------------------- refer reply to cc psi b06 plr-139691-16 date date legend p s date a date b date c date d date e dear -------------- ---------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------- --------------------------- --------------------------- --------------------------- --------------------------- --------------------------- this letter responds to a letter dated date and supplemental correspondence submitted by p on behalf of s hereinafter p and s will be collectively referred to as taxpayer requesting an extension of time pursuant to sec_301_9100-1 plr-139691-16 and of the procedure and administration regulations to make elections under sec_59 of the internal_revenue_code and sec_1_59-1 of the income_tax regulations to deduct ratably over a 60-month period its intangible_drilling_and_development_costs idc described in sec_263 for its taxable years ended date a date b date c date d and date e taxpayer represents that the facts are as follows facts taxpayer is an affiliated_group_of_corporations of which p is the common parent taxpayer uses the overall accrual_method of accounting and files a consolidated federal_income_tax return on the basis of a calendar_year taxpayer is primarily in the business of oil_and_gas exploration and production taxpayer timely filed its consolidated federal_income_tax returns for its taxable years ended date a date b date c date d and date e and intended to make elections under sec_59 and sec_1_59-1 to deduct ratably over a 60-month period its idc described in sec_263 taxpayer has made representations explaining why the statements required to make the elections under sec_59 and sec_1_59-1 were not timely filed taxpayer represents that granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for the tax years affected by the elections than taxpayer would have had if the elections had been timely made taking into account the time_value_of_money taxpayer also represents that it acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government law sec_59 allows a taxpayer to deduct ratably over a specified period any qualified_expenditure to which an election under sec_59 applies sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction determined without regard to sec_291 for the taxable_year in which paid_or_incurred under sec_263 relating to idc sec_59 allows a taxpayer to deduct idc ratably over the 60-month period beginning with the month in which such expenditure was paid_or_incurred sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if this option is elected sec_59 allows plr-139691-16 a taxpayer to make an election under sec_59 for any portion of any qualified_expenditure sec_1_59-1 prescribes the time and manner of making the election under sec_59 according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer's income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer's original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins additionally the statement must include the taxpayer’s name address taxpayer_identification_number and the type and amount of qualified_expenditures identified in sec_59 that the taxpayer elects to deduct ratably over the applicable_period described in sec_59 under sec_301_9100-1 the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-1 through to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 allows automatic extensions of time for making certain elections sec_301_9100-3 allows extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably or in good_faith if the taxpayer seeks to alter a return position for plr-139691-16 which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides in part that the government's interests are considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money additionally sec_301_9100-3 provides in part that the government's interests ordinarily are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under sec_301_9100-3 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly the commissioner grants taxpayer an extension of time of calendar days from the date of this letter to make the elections under sec_59 and sec_1_59-1 to deduct ratably over a 60-month period its idc described in sec_263 for its taxable years ended date a date b date c date d and date e the sec_59 elections must comply with the manner-of-election requirements of sec_1_59-1 this extension of time allows taxpayer to make the elections as required by sec_1_59-1 it does not permit recalculation of those amounts unless otherwise permitted by applicable statutes of limitation in making the elections taxpayer must attach a copy of this letter_ruling to its amended consolidated federal_income_tax returns we have enclosed copies one for each election for that purpose alternatively if taxpayer files its amended consolidated federal_income_tax returns electronically it may satisfy this requirement by attaching a statement to its amended returns that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and taxpayer’s representatives and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination plr-139691-16 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code and the regulations thereunder specifically we express or imply no opinion on whether taxpayer satisfies the requirements of sec_263 or sec_59 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer's authorized representatives we also are sending a copy of this letter to the appropriate director lb_i sincerely associate chief_counsel passthroughs special industries by _______________________________ patrick s kirwan chief branch office of associate chief_counsel passthroughs special industries enclosures copies of this letter copy for sec_6110 purposes cc
